Citation Nr: 1544976	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  07-20 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for a cervical spine disability to include diffuse idiopathic skeletal hyperostosis (DISH).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The Veteran had active military service from March 1977 to June 1992 with additional Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the Board at a March 2010 hearing conducted at the RO.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.

This case was brought before the Board in April 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand, with ensuing delay, is required to ensure proper development of the Veteran's appeal.  In the April 2014 remand, the Board instructed the AOJ to contact the VA Records Management Center (RMC) regarding outstanding treatment records for all periods of the Veteran's service, to include reserve duty service.  The AOJ contacted the RMC via email in October 2014 and July 2015.  A July 2015 Report of General Information indicates the AOJ called the RMC and was informed it was in receipt of the request with a deadline status of August 1, 2015.  Again in August 2015, the AOJ contacted the RMC regarding an update on the status of the request.  To date, there is no response from the RMC of record.

VA must make as many requests as are necessary to obtain records from a Federal department or agency.  Efforts to obtain such records may end only if VA concludes the records sought do not exist or that further efforts to obtain them would be futile.  VA may conclude that no further efforts are required in cases in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  See 38 C.F.R. § 3.159(c)(2) (2015).  In the instant case, even though the AOJ has made multiple requests to the RMC for the Veteran's treatment records, as no reply has been received, additional efforts must be undertaken to obtain these records.  

In addition, the Veteran was provided a VA examination to address the nature and etiology of his cervical spine disability.  While the VA examiner opined that the Veteran's cervical spine disorder is not caused or aggravated by his service-connected lumbar spine disorder, as no rationale was provided for this opinion, an addendum opinion must be sought regarding secondary service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As a final note, the Veteran has previously indicated he is in receipt of private treatment for his diabetes mellitus and cervical spine disability.  Even though he has not responded to previous requests from VA, as the appeal is being remanded for other reasons, the Veteran should be provided another opportunity to identify his private treatment providers.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request he identify all private medical providers that have treated him for his claimed diabetes mellitus and cervical spine disability.  After acquiring this information and obtaining the necessary authorization, appropriate attempts should be undertaken to obtain these records.

2. Contact the VA Records Management Center regarding the Veteran's outstanding service treatment records for all periods of service, to include reserve duty service.  Efforts to obtain these records must be associated with the claims file and must continue until a negative reply is received or it is determined that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2).

3. Following the completion of the above development, return the claims file to the VA examiner that conducted the May 2014 VA neck examination or, if unavailable, another appropriate VA examiner for an addendum opinion.  If the VA examiner determines and additional physical examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  Following a review of the claims file, and physical examination of the Veteran if performed, the examiner is to address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's claimed cervical spine disability, to include DISH, is either proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by his service-connected lumbar spine disability?

b. If additional records are obtained in conjunction with remand instructions (1) and (2) above, the examiner should also review the expanded record and offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent), that the Veteran's current cervical spine disability, to include DISH, had its onset or is otherwise etiologically related to his period of active service, to include a period of active duty for training or inactive duty for training.  In offering this opinion, the examiner is instructed that the Veteran is competent to report symptoms observable to a layperson, e.g., pain.

A complete rationale must be provided for all opinions expressed, including a discussion of the evidence of record and medical principles that led to the conclusion(s) reached.

4. If, and only if, additional records are obtained in conjunction with instructions (1) and (2) above, return the claims file to the VA examiner that conducted the May 2014 VA diabetes mellitus examination or, if unavailable, another appropriate VA examiner for an addendum opinion.  If the VA examiner determines and additional physical examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such review was accomplished.  Any clinically indicated testing and/or consultations must be performed.  

Following a review of the claims file, and physical examination of the Veteran if performed, the examiner is to offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent), that the Veteran's current diabetes mellitus had its onset or is otherwise etiologically related to his period of active service, to include a period of active duty for training.

A complete rationale must be provided for all opinions expressed, including a discussion of the evidence of record and medical principles that led to the conclusion(s) reached.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

